Case 2:20-cv-00081-JRG-RSP Document 42 Filed 12/08/20 Page 1 of 2 PageID #: 753




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  ALEXSAM, INC.,                                §
                                                §
              Plaintiff,                        §
                                                §
  v.                                            §        Case No. 2:20-cv-00081-JRG-RSP
                                                §
  CIGNA CORPORATION, CIGNA                      §
  HEALTH AND LIFE INSURANCE                     §
  COMPANY, CONNECTICUT                          §
  GENERAL LIFE INSURANCE                        §
  COMPANY, and CIGNA                            §
  HEALTHCARE OF TEXAS, INC.,                    §
                                                §
              Defendants.                       §

                                            ORDER

        The Magistrate Judge previously entered a Report and Recommendation (“R&R”), (Dkt.

 No. 39), recommending denial of the Rule 12(b)(6) Motion to Dismiss for Failure to State a

 Claim, (Dkt. No. 11), filed by Defendants. Defendants have now filed an Objection to the R&R.

 (Dkt. No. 40.) Plaintiff AlexSam, Inc. has filed a Response to Defendants’ Objection. (Dkt. No.

 41.)

        After consideration of the briefing on Defendants’ Motion to Dismiss, the R&R, and

 Defendants’ Objection to the R&R, the Court concludes that the objections are without sufficient

 merit. Accordingly, the Court ADOPTS Magistrate Judge Payne’s Report and Recommendation

 and OVERRULES Defendants’ Objections, thereby DENYING the Motion to Dismiss (Dkt.

 No. 11).
Case 2:20-cv-00081-JRG-RSP Document 42 Filed 12/08/20 Page 2 of 2 PageID #: 754




    So ORDERED and SIGNED this 8th day of December, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                       2
